Citation Nr: 1440719	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-25 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for nephrolithiasis prior to June 15, 2010, and a rating in excess of 60 percent from that date. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The Veteran had active duty service from December 1967 to May 1969 and from March 1988 to August 2008.  He also had a period of active duty for training from June 1986 to September 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection and a noncompesnable rating for nephrolithiasis, effective September 1, 2008.  A June 2011 rating decision increased the rating of the Veteran's service-connected nephrolithiasis to 60 percent, effective June 15, 2010.  In July 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

Additional evidence, military treatment records, was received with a waiver of RO consideration in July 2014.  Accordingly, the Board may proceed with appellate review of the claim.  See 38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1. Prior to June 15, 2010, the Veteran's nephrolithiasis is shown to have been manifested by renal dysfunction with a definite decrease in kidney function.  There was no persistent edema and albuminuria with BUN in excess of 40 mg%; creatinine in excess of 4 mg%; generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; renal function requiring dialysis; or markedly decreased function of kidney or other organ systems.  

2. From June 15, 2010, the Veteran's nephrolithiasis has not been shown to be manifested by persistent edema and albuminuria with BUN in excess of 40 mg%; creatinine in excess of 4 mg%; generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; renal function requiring dialysis; or markedly decreased function of kidney or other organ systems.  

CONCLUSIONS OF LAW

1. The criteria for an initial evaluation of 60 percent for nephrolithiasis, but no higher, prior to June 15, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7508 (2013).

2. The criteria for an initial evaluation for nephrolithiasis in excess of 60 percent have not been met from June 15, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7508 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2009 letter provided notice on the "downstream" issues of disability ratings and effective dates, prior to the June 2009 rating decision.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's service treatment records (STRs) and postservice treatment records has been completed.  In connection with this claim, VA examinations were performed in April 2009 and June 2010.  These examinations are adequate.  Both examiners obtained a reported history from the Veteran and conducted a thorough examination, which included comprehensive metabolic panel tests. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the July 2014 Board hearing, the undersigned asked questions of the Veteran and his representative to ascertain the nature the Veteran's renal dysfunction.  His testimony reflects knowledge of the elements necessary to substantiate his claim, generally an increase in severity.  He has not alleged any deficiency in the conduct of the hearing.  The Board finds that the mandates of Bryant were satisfied.  

The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met. The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

The Veteran seeks an increased disability rating for his service-connected nephrolithiasis. 

The RO has rated the Veteran's service-connected nephrolithiasis (renal dysfunction) under the provisions of renal dysfunction pursuant to 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7508, during the period on appeal.  Prior to June 15, 2010, the date of a VA examination, a noncompensable rating was assigned pursuant to Diagnostic Code 7508 from September 1, 2008.  From June 15, 2010, a 60 percent rating has been assigned pursuant to 38 C.F.R. § 4.115a for renal dysfunction.  

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Nephrolithiasis is rated as hydronephrosis except when there are recurring stone formations that require one or more of the following: diet therapy, drug therapy, and/or invasive or non-invasive procedures more than twice a year.  If the exception is implicated, then a 30 percent evaluation will be assigned.  38 C.F.R. § 4.115b, Diagnostic Code 7508.  

Hydronephrosis is assigned a maximum 30 percent evaluation when there are frequent attacks of colic with infection (pyonephrosis), with impaired kidney function.  If hydronephrosis is severe, it is rated as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7509.

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these. Where diagnostic codes refer the decisionmakers to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  38 C.F.R. § 4.115a.  

In cases of renal dysfunction, a noncompensable rating is assigned for albumin and casts with history of acute nephritis; or, hypertension.  A 30 percent disability rating is assigned for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent disability rating is assigned for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent disability rating is assigned for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  The highest rating, 100 percent, is assigned for renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a (2013).

Period Prior to June 15, 2010

In his August 2011 substantive appeal and at the July 2014 Board hearing, the Veteran asserted he is entitled to a 60 percent rating for his service-connected renal dysfunction from September 1, 2008, to June 15, 2010, because his medical records show elevated creatinine levels and, as such, a definite decrease in kidney function during that period.  

A November 2007 treatment report from the National Naval Medical Center (NNMC) shows he was diagnosed with chronic kidney disease, stage 2.  His treatment records from the NNMC show regularly elevated creatinine readings (described as "High") prior to June 15, 2010. 

Based on these findings, the Board finds that a 60 percent rating, and no higher, is warranted for the Veteran's service-connected renal dysfunction from the effective date of September 1, 2008 to June 15, 2010, based on a definite decrease in kidney function under 38 C.F.R. § 4.115a.  

The Veteran has not asserted he is entitled to a rating in excess of 60 percent for his service-connected renal dysfunction prior to June 15, 2010.  Nevertheless, the Board finds that the record does not show the Veteran manifested symptoms warranting an 80 percent or higher (100 percent) evaluation prior to June 15, 2010.  His treatment records from the NNMC from this period and the April 2009 VA examination report do not show persistent edema and albuminuria with BUN greater than 40mg%; creatinine greater than 4mg%; generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or markedly decreased function of kidney or other organ systems.  Notably, at the April 2009 VA examination, he reported not having regular dialysis and not experiencing any functional impairment as a result of his nephrolithiasis.  He reported urinating eight times a day and three times at night at non-specific intervals.  He did not have problems starting urination or urinary incontinence.  He reported not having symptoms of weakness, fatigue, loss of appetite, weight loss, limitation of exertion, recurrent urinary tract infections, renal colic, bladder stones or frequent infections. The examiner noted his nutritional status was "good."  On examination, there was no edema of the extremities and no signs of lowered endurance.  He was diagnosed with hypertension (which he is separately service connected for), but there was no indication that there was markedly decreased function of kidney or other organ systems as a result of renal dysfunction.  A March 2009 treatment note from the NNMC indicates his activity tolerance was normal and that he had never had leg edema.  The highest recorded creatinine level between September 1, 2008, and June 15, 2010, was 1.55 mg, in July 2009.  The highest recorded BUN level between September 1, 2008, and June 15, 2010, was 20 mg, in March 2010.  As such, a rating in excess of 60 percent for his service-connected renal dysfunction is not warranted prior to June 15, 2010.  The Board notes that none of the specific areas of dysfunction listed under 38 C.F.R. § 4.115a predominates the renal dysfunction, and therefore, need not be considered.  

Period beginning June 15, 2010

Based on the evidence, the Board concludes that the preponderance of the evidence is against a finding that a rating in excess of 60 percent for the Veteran's renal dysfunction is warranted from June 15, 2010.  Staged ratings are therefore not warranted subsequent to then.

At the June 2010 VA examination, the Veteran reported urinating six times a day at intervals of 90-120 minutes and twice a night at intervals of three hours.  He reported having difficulty starting urination and urinary incontinence that does not require a pad or any absorbent material.  He also reported weight gain and renal colic.  He had no weakness, fatigue, loss of appetite, weight loss, anorexia, limitation of exertion, recurrent urinary tract infections, or bladder stones.  He did not require any procedures for his genitourinary problem and was not on dialysis.  He reported not experiencing any overall functional impairment as a result of his service-connected nephrolithiasis.  The examiner found that the Veteran was well developed, well nourished, and in no acute distress.  His nutritional status was normal.  On examination, there was no edema of the extremities.  There were no signs of lowered endurance.  He was diagnosed with hypertension, but there was no indication that there was markedly decreased function of kidney or other organ systems as a result of renal dysfunction.  His creatinine level was 1.5 mg, and his BUN level was 15 mg.  The examiner noted the elevated level of creatinine indicates "some degree of chronic kidney disease."  

His treatment records from the NNMC show his creatinine level was 1.41 mg in September 2010; his BUN level was 12 mg.  In January 2011, his creatinine measured 1.41 mg, and his BUN measured 17 mg.  

Notably, the Veteran did not argue the symptoms related to his renal dysfunction warranted a rating in excess of 60 percent at the July 2014 Board hearing.  He noted that he was not on dialysis and monitored his diet and exercise to minimize the effects of his renal dysfunction, which is asymptomatic at times.   

The record does not show, and the Veteran has not argued, that his renal dysfunction has manifested symptoms warranting an 80 percent or higher (100 percent) evaluation during the period beginning June 15, 2010.  His treatment records from the NNMC from this period and the June 2010 VA examination report do not show persistent edema and albuminuria with BUN greater than 40mg%; creatinine greater than 4mg%; generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or markedly decreased function of kidney or other organ systems.  

Accordingly, a rating in excess of 60 percent for the Veteran's renal dysfunction is not warranted from June 15, 2010.

The Board notes none of the specific areas of dysfunction listed under 38 C.F.R. § 4.115a predominates the renal dysfunction, and therefore, need not be considered for rating purposes.

Extraschedular and Rice Considerations

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Veteran's primary symptoms are reflective of the type and degree of the symptoms listed within the criteria found in 38 C.F.R. § 4.115a, as discussed above.  The symptoms related to the Veteran's renal dysfunction-weight gain, urinary frequency, voiding dysfunction, renal colic, and a history of kidney stones-are contemplated by the rating schedule for dysfunctions of the genitourinary system.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, the Board finds a referral for extraschedular consideration is not warranted.

The Board has further considered whether a claim for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran has not claimed his service-connected renal dysfunction has made him unemployable.  As such, a claim for a TDIU is not raised by the evidence of record and need not be addressed at this time.
ORDER

A rating of 60 percent, but no higher, is granted nephrolithiasis, from September 1, 2008, to June 15, 2010, subject to the law and regulations governing the payment of monetary benefits.

A disability rating in excess of 60 percent for the service-connected nephrolithiasis from June 15, 2010, is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


